Citation Nr: 1044906	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-
connected hepatitis C.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1979 and from April 1982 to April 1992.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision that 
denied a rating in excess of 10 percent for the service-connected 
hepatitis C.  The Veteran also perfected the appeal seeking to 
reopen the claim of service connection for hemorrhoids.

In March 2008, the Board reopened the claim of service connection 
for hemorrhoids and remanded the matter for additional notice and 
development.

In a June 2010 rating decision, service connection was granted 
for hemorrhoids; therefore, the issue is no longer before the 
Board for consideration.

The matter of an increased rating in excess of 20 percent for the 
service-connected hepatitis C is addressed in the REMAND portion 
of this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected hepatitis C is shown to have been 
manifested by daily fatigue with occasional nausea, intermittent 
vomiting and constant right upper quadrant pain and to have been 
productive of a disability picture that more nearly approximates 
that of malaise and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication for the initial portion of the appeal.   



CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent for the 
service-connected hepatitis C have been met for the initial 
period of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.112, 4.114 including Diagnostic Code 7354 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez- 
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The April and May 2004 pre-decisional letters provided the 
Veteran with notice of VA's duties to notify and assist him in 
the development of his claim consistent with the laws and 
regulations outlined above.

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim, and the assistance that VA would provide to obtain 
information and evidence in support of his claim.  

In March 2006 and May 2008 letters, the Veteran was also given 
general notice regarding how disability ratings are assigned, of 
disability ratings, and effective dates of awards.

Although complete notice was not provided prior to the initial 
adjudication of this claim, which constitutes a notice timing 
defect, this matter was readjudicated by a June 2010 supplemental 
statement of the case (SSOC), which cured the defect.  See 38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
VA's duty is met.


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

Hepatitis C (or non-A, non-B Hepatitis), with serologic evidence 
of Hepatitis C infection and the following signs and symptoms due 
to Hepatitis C infection, is rated as follows under 38 C.F.R. § 
4.114, Diagnostic Code 7354:

Near-constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) warrant a 100 percent rating.  38 C.F.R. § 4.114, Code 
7354.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly warrants a 60 
percent rating.  Id.

Daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period warrants a 40 percent rating.  Id.

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  Id.

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12-month period.  Id.

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic code, 
but do not use the same signs and symptoms as the basis for 
evaluation under Code 7354 and under a diagnostic code for 
sequelae.  (See § 4.14.)

Note (2) under Code 7354 defines an "incapacitating episode" as 
"a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician."  Further, the term 
"substantial weight loss" means a loss of greater than 20 percent 
of the individual's baseline weight, sustained for three months 
or longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  38 C.F.R. § 4.112 (2010).

Service connection for hepatitis C was established in a March 
2001 rating decision and a 10 percent rating was assigned.

A May 2002 ultrasound of the abdomen did not reveal any 
abnormalities of the Veteran's liver.

A June 2002 VA treatment record indicated that the Veteran felt 
well.  His weight was stable, and appetite was good.  He felt 
tired and expressed frustration that he had no energy after work 
to do anything with his family.  

A September 2002 record indicates that, in July 2002, the Veteran 
began treatment for hepatitis C and reported a gradual weight 
loss, losing 6 pounds in 2 weeks.  His current complaints were 
abdominal cramps, diarrhea and light-headedness.  

The physician indicated that the diarrhea could be related to the 
Veteran's treatment and that, when he returned for the results of 
his blood work, he reported that his diarrhea had resolved.  

In October 2002, the Veteran reported that he had not been fully 
compliant with his medications and missed several doses.  In 
December 2002, he indicated that he experienced fatigue and 
tiredness.

In February 2003, the Veteran reported missing a lot of work 
because he was very fatigued.  He was given a one month trial 
supply of medication to energize him.  

A February 2003 record noted he was not very compliant inn taking 
his medication or getting his required blood work.  He was taking 
medication for fatigue but was still tired at the end of the day.

A September 2003 record noted that the veteran had completed 17 
weeks of therapy for his hepatitis C and stopped because he was 
very fatigued and depressed.  It was noted that he was apparently 
'written up" for missing so much work while on Rebetron.  He 
wanted to make sure he had enough sick leave and a good work 
history before starting the medication again.  His appetite was 
good, and his weight was stable.  An abdominal ultrasound 
revealed a mild heterogeneous echo pattern throughout the liver, 
consistent with hepatic parencymal disease without focal masses.

An April 2004 VA treatment record noted that the Veteran's 
hepatitis C treatment was discontinued a few months earlier and 
that he was being seen for a sudden onset of lower abdominal pain 
that was crampy in nature and intermittent.  He added that the 
pain went up to a 7 in intensity.  He denied having nausea or 
vomiting.

On April 2004 VA examination, the examiner indicated there was no 
change in the Veteran's hepatitis C symptoms.  The Veteran's 
appetite was good, his weight was stable at 189 pounds.  He had 
no diarrhea, vomiting or jaundice.  There was no itching of his 
skin, but some occasional pain in the right upper quadrant for no 
apparent reason.  He was treated for hepatitis C in 2002 and 
2003, and he was scheduled to undergo treatment again after his 
hernia was repaired.  

The Veteran reported that his hepatitis C made him weak and 
caused him to lose time from work when he was on medication 
because he did not feel well.  On examination, the liver was 
palpated on deep inspiration with some tenderness.

In October 2004, the Veteran expressed interest in getting 
treatment again for hepatitis C.  He complained of having 
fatigue, but denied vomiting and upper quadrant pain.  He ate 
once a day, but his weight was stable.  His current weight was 
189 pounds.  It was noted that his last ultrasound in September 
2003 revealed no hepatosplenomegaly.  

In March 2008, the Veteran indicated that he was in a position to 
better handle the side effects of hepatitis C treatment since he 
was unemployed.  He did not have a history of nausea, vomiting, 
weight loss, diarrhea, constipation, change in bowel habits, 
hematochezia, hematemesis or abdominal distention.  

The Veteran admitted to having one episode of vomiting the day 
before and chronic periumbilical abdominal pain.  The pain was 
not associated with feeding, fasting, or defecation.  It was 
intermittent with no identifiable precipitating or alleviating 
factors.  He ate once a day and was tired all of the time.  His 
weight was noted to be stable.

In a May 2008 statement, the Veteran indicated that, during the 
time he worked from 1994 to 2005 or 2006, he was very tired and 
exhausted on a regular basis.  He reportedly lost 30 pounds 
within 5 months without being on a diet.  He also lost a lot of 
time at work when he was receiving interferon treatments because 
it made him very sick.  He was going to start treatment again and 
was very weak and tired.  

On May 2009 VA examination, the examiner noted that the hepatitis 
C was stable and did not receive treatment.  He had been treated 
with interferon in the past, but did not complete the course 
because he was unable to deal with the side effects and was 
"tired of being sick."  

The Veteran denied having any incapacitating episodes during the 
past 12 month period.  There were no extra-hepatic manifestations 
of the Veteran's liver disease.  He reported having weight loss, 
near constant fatigue and right upper quadrant pain, and 
intermittent nausea.  He denied malaise, vomiting, and anorexia.  
There was no evidence of malnutrition.  

The examiner noted that the Veteran's weight was 175 pound and 
that there had been no change in his weight.  The abdominal 
examination was normal except for right upper quadrant 
tenderness.  

A CT scan of the abdomen revealed a tiny subcentimeter cyst 
within the liver that was unchanged from the prior examination.  
The Veteran indicated that the effect of his hepatitis C on all 
of his usual daily activities was mild and that, overall, he 
lacked stamina.  

An October 2009 VA treatment record indicates the Veteran started 
his treatment for hepatitis C and experienced redness around the 
area of the injection site.  Side effects that he experienced as 
a result of the treatment consisted of depression, 
fatigue/tiredness, impaired concentration, injection site 
reactions, irritability, myalgia, weight loss and neutropenia.  
He was advised on how to manage the side effects, which included 
Ensure for weight loss.  

A March 2010 VA treatment record notes that he completed 6 months 
of treatment for hepatitis C.  He reported the onset of new skin 
rashes after stopping the hepatitis C treatment and recurrent 
problems with his right eyelids for the past month.  The 
physician noted that the Veteran's weight was stable.

Based on a careful review of the evidence of record, the Board 
finds that service-connected hepatitis C is productive of a 
disability picture that more nearly resembles the criteria for an 
increased rating of  20 percent for the initial portion of this 
appeal.  

The record reflects the hepatitis C symptoms have included daily 
fatigue, occasional nausea, intermittent vomiting and constant 
right upper quadrant pain.  He is shown to have undergone 
treatment for the hepatitis C.  Moreover, he asserts having had 
some weight loss to include about 30 pounds within 5 months in 
2005 or 2006.   

Accordingly, on this record, the Board finds that an increased 
rating of 20 percent for the service-connected hepatitis C is 
warranted.  



ORDER

An increased rating of 20 percent for the service-connected 
hepatitis C is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

Since the most recent VA examination, the Veteran has received VA 
outpatient treatment that included a six month course of 
medication for the service-connected hepatitis C.  In March 2010, 
significantly, laboratory testing revealed findings of macrocytic 
anemia and leucopenia.   

In light of this recent treatment information suggestive of 
pertinent changes, the Board finds that another VA examination is 
needed to evaluate the current severity of the service-connected 
hepatitis C.  

To afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b) (2010).

The Board may determine, in the first instance, that a veteran 
has not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).   

The VA records in 2003 and 2004 indicate the Veteran reported 
that he missed a significant amount of work due to the treatment 
and fatigue associated with his hepatitis C, and that he was 
"written up" by his employer.  Moreover, the Veteran recently 
has reported being unemployed.

In October 2010, the Board received additional evidence that was 
not considered by the RO.  

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) emphasized 
the Board's status as "an appellate tribunal."  The Board is 
prohibited from considering additional evidence without having to 
remand the case to the AOJ for initial consideration, unless 
having an appropriate waiver from the Veteran.

Hence, the most appropriate action is to have the RO initially 
consider this additional evidence associated with the record 
following the issuance of the August 2010 SSOC as part of its 
post-remand evidentiary review.

Accordingly, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
in order to obtain copies of recent VA 
treatment records for review in connection 
with this appeal.  

2.  The RO also should take appropriate 
steps to contact the Veteran in order to 
obtain information about his employment 
status, to include whether he is receiving 
Social Security disability benefits.

3.  Then, the RO should schedule the 
Veteran for another VA examination in order 
to determine the current severity of the 
service-connected hepatitis C, to include 
the extent of any related liver changes.  

The claims folder should be made available 
to the examiner for review.  All indicated 
testing and studies should be performed.  
This should include a complete review and 
discussion current laboratory testing.  

4.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with an SSOC 
and afford them with a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


